Title: To Thomas Jefferson from Walter Boyd, 28 April 1801
From: Boyd, Walter
To: Jefferson, Thomas



Sir
London 28th April 1801

If I were not convinced that your mind is still more elevated above the ordinary motives of human action than your high and important situation is above the common lot of humanity, I should not venture to address you, on the strength of the acquaintance which I had the honour to form with your Excellency upwards of Twelve years ago at Paris.—Presuming upon that acquaintance, I beg leave to recommend to the notice of Your Excellency, the Bearer of this letter, my Nephew, Mr George Boyd, who has, for these last three years been employed in the office of Mr Dundas, one of His Majesty’s Principal Secretaries of State. The Change which has recently taken place in the Ministry, joined to the desire which my Nephew has long had to revisit his Native Country, has led him to leave this country—He is a young Man of good abilities and of the very best disposition. The experience he has acquired in this Country must be of service to him in any line of Business in which he may be placed in America. It would be highly flattering to him, and agreeable to me, if his abilities were found deserving of Your Excellency’s patronage and protection. Having just hinted this wish, I shall leave it with your Excellency, with the single assurance that if he shall be so fortunate as to merit Your Excellency’s favour, I am persuaded you will never have occasion to regret any mark of that favour which you may bestow upon him.
I have taken the liberty to send by this conveyance a few Copies of a Pamphlet which I published lately on the present state of the Circulation of this Country. Believing that Your Excellency must be particularly acquainted with such subjects, and that in the Country under Your administration all such subjects must be particularly well understood, I trust you will find leisure from the high duties of your elevated situation, to peruse this little tract which has given rise  to much more animadversion than any thing of the same kind I ever remember to have seen.
Your Excellency will, I am persuaded, not hear without some portion of concern, that the very flattering and splendid prospects which attended the first years of my arrival in this Country, have been succeeded by a reverse of fortune as unparalleled as my partial friends think it has been unmerited. I am however now indulging once more the hope, which has so often deceived me, that by the return of peace, I may be enabled to resume my situation at Paris, and recover the considerable property which has so long been under sequestration in France. I ought to apologise for intruding upon your attention the particular concerns of an individual, while it ought to be directed to the welfare of so many thousands who, I trust, will every day of their lives bless Your Excellencys enlightened and beneficent Administration.
I have the honour to be, with the most profound veneration and respect,
Sir, Your Excellency’s Most obedient and devoted humble Servant

Walter Boyd

